United States Court of Appeals
                  FOR THE EIGHTH CIRCUIT

                      ___________

                      No. 97-1449
                      ___________

Richard O. Gooden, Jr.,      *
                             *
         Appellant,          *
                             *
    v.                       *
                             *
Faulkner County Sheriff&s Department;       *

Faulkner County Road/Highway    *
Office; Bob Blankenship, Sheriff            *
of Faulkner County, in his official         *
and personal capacity; Charles              *
Castleberry, Former Sheriff of Faulkner     *
County, in his personal capacity; Ollie     *
Willborg, Former Chief Deputy of            *
the Faulkner County Sheriff&s Office,       *
    Appeal from the United States
in his personal capacity; Jerry Bradley,    *
    District Court for the
Former Chief Deputy of the Faulkner         *
    Eastern District of Arkansas.
County Sheriff&s Office, in his personal    *
capacity; James Davis, Former Deputy        *
         [UNPUBLISHED]
of the Faulkner County Sheriff&s Office,    *
in his personal capacity; William Glenn,    *
Former Deputy of the Faulkner County        *
Sheriff&s Office, in his personal           *
capacity; Ronald Lewis, Former              *
Sergeant of the Arkansas State Police, in   *
his personal capacity; Tommy Goodwin,       *
Col., Former Director of the Arkansas       *
State Police, in his personal capacity;     *
John Bailey, Col., Director of the          *
Arkansas State Police, in his personal   *




                          -2-
and official capacity; Arkansas State                                        *
Police,                     *
                            *
         Appellees.         *
                      ___________

                                          Submitted:       November 6,
1997
                                                     Filed: November 7,
1997
                                ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                      ___________

PER CURIAM.


    Richard O. Gooden appeals the dismissal by the
District Court1 of his 42 U.S.C. § 1983 (1994) action.
Gooden alleged that defendant Arkansas state entities and
employees violated his Fifth Amendment rights under the
Takings Clause by refusing to return property seized
pursuant to a search warrant, after the state dropped
criminal charges against him.        The District Court
concluded that Gooden was seeking review of an Arkansas
court&s dismissal of his inverse condemnation action, and
dismissed his federal action based on the Rooker-Feldman
doctrine. See Charchenko v. City of Stillwater, 47 F.3d
981, 983 (8th Cir. 1995) (holding that under District of
Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476
(1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413,
416 (1923), federal district courts lack subject matter
jurisdiction if relief requested in federal action would

       1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                       -3-
effectively reverse state court decision or void its
ruling).

    Upon de novo review, we disagree that Gooden&s claim
was barred by the Rooker-Feldman doctrine.            We
nevertheless affirm the dismissal as we conclude




                           -4-
Gooden did not demonstrate that he availed himself of
state appellate relief following the dismissal of his
inverse condemnation action. Until Gooden has exhausted
the state court appeals process, the federal courts
cannot know whether the state would provide just
compensation. See Williamson County Reg&l Planning Comm&n
v. Hamilton Bank, 473 U.S. 172, 195 (1985) (holding that
if state provides an adequate procedure for seeking just
compensation, property owner cannot claim a violation of
Just Compensation Clause until he has used the procedure
and been denied just compensation). Neither the state
trial court&s dismissal of Gooden&s action, nor the fact
that any state appeal may be time-barred, demonstrates
that the Arkansas inverse condemnation procedure is
“unavailable or inadequate.” Id. at 197.

    Accordingly, we affirm.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -5-